Name: Commission Regulation (EEC) No 2718/85 of 27 September 1985 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 257/ 12 Official Journal of the European Communities 28 . 9 . 85 COMMISSION REGULATION (EEC) No 2718/85 of 27 September 1985 fixing the import levies on milk and milk products present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 1935/85 (3), as last amended by Regulation (EEC) No 2577/85 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1935/85 to the prices known to the Commission that the levies at HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 October 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 September 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 0 OJ No L 137, 27. 5 . 1985, p. 5 . (3) OJ No L 181 , 13 . 7 . 1985, p. 8 . 0 OJ No L 246, 13 . 9 . 1985, p. 20 . 28 . 9 . 85 Official Journal of the European Communities No L 257/ 13 ANNEX to the Commission Regulation of 27 September 1985 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 Ala) 0110 26,83 04.01 A I b) 0120 24,42 04.01 Alia) 1 0130 ¢ l 24,42 04.01 A II a) 2 0140 29,81 04.01 A II b) 1 0150 23,21 04.01 All b) 2 0160 28,60 04.01 B I 0200 I 58,79 04.01 B II 0300 124,37 04.01 B III 0400 192,21 04.02 A I 0500 19,81 04.02 A II a) 1 0620 123,63 04.02 A II a) 2 0720 I 167,65 04.02 A II a) 3 0820 I 170,07 04.02 A II a) 4 0920 I 235,76 04.02 A II b) 1 1020 1 1 6,38 04.02 A II b) 2 1120 1 60,40 04.02 A II b) 3 1220 162,82 04.02 A II b) 4 1320 228,51 04.02 A III a) 1 1420 30,13 04.02 A III a) 2 1520 40,68 04.02 A III b) 1 1620 124,37 04.02 A III b) 2 1720 192,21 04.02 B I a) 1820 36,27 04.02 B I b) 1 aa) 2220 per kg 1,1638 (4) 04.02 B I b) 1 bb) 2320 per kg 1,6040 (4) 04.02 B I b) 1 cc) 2420 per kg 2,2851 (4) 04.02 B I b) 2 aa) 2520 per kg 1,1638 0 ' 04.02 B I b) 2 bb) 2620 per kg 1,6040 (*) 04.02 B I b) 2 cc) 2720 per kg 2,2851 0 04.02 B II a) 2820 52,91 04.02 B II b) 1 2910 per kg 1,2437 O 04.02 B II b) 2 3010 per kg 1,9221 0 04.03 A 3110 226,13 04.03 B 3210 275,88 04.04 A 3300 1 88,05 (6) 04.04 B 3900 242,67 O 04.04 C 4000 163,23 (8) 04.04 D I a) 4410 1 68,32 O 04.04 D I b) 4510 175,05 (9) 04.04 D II 4610 271,77 04.04 E I a) 4710 242,67 04.04 E I b) 1 4800 197,03 ( lb) No L 257/ 14 Official Journal of the European Communities 28 . 9 . 85 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 2 5000 181 ,15 (") 04.04 E I c) 1 5210 135,86 , 04.04 E I c) 2 5250 277,87 04.04 E II a) 5310 242,67 04.04 E II b) 5410 277,87 17.02 A II 5500 41,79 (,2) 21.07 F I 5600 41,79 23.07 B I a) 3 5700 89,71 23.07 B I a) 4 5800 116,47 23.07 B I b) 3 5900 108,66 23.07 B I c) 3 6000 88,59 23.07 B II 6100 116,47 28 . 9 . 85 Official Journal of the European Communities No L 257/ 15 (') For the purposes of this tariff subheading, 'special milk for infants means products free from pathogenic toxicogenic germs and containing per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria. (2) Inclusion under this tariff subheading is subject to conditions to be laid down by the competent authorities. (3) In calculating the fat content the weight of any added sugar shall be disregarded. (4) The levy on 1 00 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 1 00 kg of product ; (b) 7,25 ECU ; and (c) 22,35 ECU. (*) The levy on 1 00 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 1 00 kg of product ; and (b) 22,35 ECU. (*) The levy is limited to :  18,13 ECU per 100 kg net weight for products listed under (a) in Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (c) of that Annex imported from Austria or Finland,  9,07 ECU per 100 kg net weight for products listed under (b) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland. 0 The levy is limited to 6 % of the customs value for imports from Switzerland, in accordance with Article 1 (3) of Regulation (EEC) No 1767/82. (8) The levy is limited to 50 ECU per 100 kg net weight for products listed under (o) and (p) of Annex I to Regulation (EEC) No 1767/82 imported from Austria. (9) The levy is limited to 36,27 ECU per 100 kg net weight for products listed under (g) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (h) of that Annex imported from Austria or Finland. (10) The levy per 100 kg net weight is limited to :  12,09 ECU for products listed under (d) of Annex I to Regulation (EEC) No 1767/82 imported from Canada,  15,00 ECU for products listed under (e) and (f) of that Annex imported from Australia or New Zealand. (") The levy is limited to :  77,70 ECU per 100 kg net weight for products listed under (i) of Annex I to Regulation (EEC) No 1767/82 imported from Romania or Switzerland,  50 ECU for products listed under (o) and (p) of that Annex imported from Austria,  101,88 ECU per 100 kg net weight for products listed under (k) of that Annex imported from Romania or Switzerland,  65,61 ECU per 100 kg net weight for products listed under (1) of that Annex imported from Bulgaria, Hungary, Israel, Romania, Turkey or Yugoslavia and for products listed under (m) of that Annex imported from Bulgaria, Hungary, Israel, Romania, Turkey, Cyprus or Yugoslavia,  55 ECU per 1 00 kg net weight for products listed under (n) of that Annex imported from Austria, for products listed under i (s) of that Annex imported from Finland and for products listed under (r) of that Annex imported from Norway,  18,13 ECU per 100 kg net weight for products listed under (q) of that Annex imported from Finland, - 15,00 ECU for products listed under (f) of that Annex imported from Australia and New Zealand. (12) Lactose and lactose syrup falling within subheading 17.02 A I are, in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . (13) For the purposes of tariff subheading ex 23.07 B 'milk products' means the products falling within tariff headings and sub ­ headings 04.01 , 04.02, 04.03, 04.04, 17.02 A and 21.07 F I.